Citation Nr: 0526795	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-32 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1965 until October 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  In an unappealed March 1987 Board decision, service 
connection for a back disorder was denied.

2.  The evidence added to the record since March 1987 raises 
a reasonable possibility of substantiating the claim for 
service connection for a back disability.

3.  Scoliosis of the spine was initially demonstrated prior 
to service, and has not been shown by competent clinical 
evidence to have been chronically aggravated by active 
service.

4.  Degenerative disc disease, and arthritis, of the lumbar 
spine were each initially demonstrated years after service, 
and neither has been shown by competent clinical evidence of 
record to be related to service.


CONCLUSIONS OF LAW

1.  The March 1987 Board decision which denied the veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. §§ 7103(a) and 7104 (West 
2002).

2.  Evidence received subsequent to the March 1987 Board 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a back 
disability have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2004).

3.  A chronic back disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 112, 1113, 1154 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of his/her and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the March 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Finally, the veteran's own statements, 
including testimony provided at a June 2005 videoconference 
hearing before the undersigned are of record.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

The veteran is claiming entitlement to service connection for 
a back disability.  Such claim was previously considered by 
the RO in April 1966.  Upon denial, an appeal ensued, 
culminating in a Board decision in February 1967.  At that 
time, the claim remained denied.  Subsequently, the veteran 
sought to reopen his claim, but a final March 1987 Board 
decision concluded that new and material evidence had not 
been received.  Most recently, the veteran sought again to 
reopen his claim in June 2003.  The September 2003 rating 
decision on appeal denied such request.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in June 2003, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the last final denial of the veteran's 
request to reopen a claim of entitlement to service 
connection for a back disability was issued by the Board in 
March 1987.  That determination is final.  See 38 U.S.C.A. 
§ 7104.

The evidence of record at the time of the last final Board 
denial in March 1987  included service medical records.  Such 
records reflected complaints and treatment for low back pain.  
The pain was constant and was aggravated by standing, walking 
and heavy physical exertion.  Lumbar scoliosis was diagnosed 
and confirmed by x-ray evidence.  Such records further 
indicated that such condition was noted in adolescence.  
Based on that condition, the veteran was deemed unfit for 
retention in active duty.  

The evidence of record in March 1987 further contained 
private medical records verifying the existence of scoliosis 
prior to service.  Specifically, x-rays taken in August 1963 
at Pekin Memorial Hospital showed marked thoraco-lumbar 
scoliosis.  

Additionally, the evidence of record in March 1987 included 
the veteran's contentions that he injured his back during 
service in 1965 while performing exercises in hand to hand 
combat.  Such was noted in a communication received in March 
1986.

Finally, the evidence of record at the time of the last final 
Board denial in March 1987 included VA and private treatment 
and examination reports reflecting complaints of back pain 
from 1966 through 1986.  Such evidence revealed diagnoses of 
lumbar scoliosis, arthritis of the lower back, and possible 
L5-S1 root compression.  The etiology of any condition was 
not addressed.  

The evidence added to the record subsequent to the last final 
Board decision in March 1987 includes x-rays of the spine 
dated in June 2003, a neurosurgery consult dated in August 
2003 and a transcript of the veteran's June 2005 
videoconference hearing before the undersigned.  

The June 2003 x-rays reveal diffuse degenerative changes with 
marked apex to the left scoliosis of the lumbar spine.  There 
was also marked disc space narrowing with complete 
obliteration of the disc space at the left half of L2-3.  
Moreover, there was right posterolateral disc bulging and 
osteophyte formation at L2-3.  

The August 2003 neurosurgery consult contained the veteran's 
reports of hand-to-hand combat training.  The veteran stated 
that he injured his back during such training, when he was 
thrown on top of a pile of sandbags.  He reported that he was 
hospitalized for some time after that incident.  The consult 
contained a diagnosis of severe canal stenosis due to 
scoliotic deformity.  The examiner expressed his opinion 
that, given the veteran's history, the changes seen in the 
spine were consistent with traumatic injury to the lumbar 
spine during boot camp.  

At his June 2005 videoconference hearing, the veteran again 
described an injury to his spine in boot camp.  (Transcript 
"T," at 5.)  He again stated that he was thrown into 
sandbags while practicing hand-to-hand combat.  The veteran 
underwent a few hours of therapy and then returned to boot 
camp.  (T. at 6.)  He added that he went to the dispensary 
quite frequently with complaints of low back pain.  The 
veteran also expressed his belief that his in-service back 
complaints were solely related to his injury and did not 
constitute an aggravation of his preexisting scoliosis.  (T. 
at 8.)  In fact, he claimed that he was unaware that he had 
scoliosis when he entered active duty.  

None of the post-March 1987 evidence described above was 
previously submitted to agency decisionmakers.  However, much 
of it is essentially cumulative and redundant of the evidence 
available back in 1987.  Indeed, diagnoses of lumbar 
scoliosis and arthritis of the lower back were already of 
record at that time.  Moreover, the veteran's contentions as 
to an in-service injury were also of record at the time of 
the last final denial in March 1987.  

However, the Board finds that the August 2003 neurosurgery 
consult does constitute new evidence under 38 C.F.R. 
§ 3.156(a), as it contains an opinion of etiology not 
previously of record.  Such opinion is material as the 
examiner at that time opined that the changes in the 
veteran's spine were consistent with traumatic injury 
sustained during boot camp.  In determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) ("presumption 
of credibility" doctrine, as articulated in Evans, supra, 
remains binding precedent).

Upon a review of the newly received evidence, in conjunction 
with the record as a whole, the Board finds that new and 
material evidence has been received sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a back disability.  Specifically, the Board 
observes that the August 2003 neurosurgery consultation 
opinion, submitted since the March 1987 Board decision, 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for a back disability.

Because new and material evidence has been added to the 
record, the veteran's previously denied claim of entitlement 
to service connection for a back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a back disability may be granted on 
the merits, de novo.

To achieve service connection here, the evidence must show 
that it is at least as likely as not that a current back 
disability was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

As noted above, on the August 2003 neurosurgery consultation 
it was opined that the changes in the veteran's spine were 
consistent with traumatic injury sustained during boot camp.  
Significantly, however, the service medical records fail to 
reflect any traumatic injury during active duty.  Because the 
opinion was based solely on the veteran's uncorroborated 
history, and because it failed to consider the veteran's 
preexisting lumbar scoliosis, it holds no evidentiary weight.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

Further, there is no competent clinical evidence of record to 
show that any current back disability, to include scoliosis 
with stenosis, disc disease or arthritis, was incurred or 
aggravated by active service.  As such, the preponderance of 
the evidence is against the claim for service connection for 
a back disability, however, diagnosed.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened, and the appeal to this extent is granted.

Entitlement to service connection for a back disability is 
denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


